By the Court.
A tenant forfeiting his interest by granting a greater estate than he hath in the lands, is borrowed from the feudal system; but by the law of reason and common sense, and the laws of this state, a man’s deed or grant shall be good and valid, for so much as he hath right to, and void for the rest.
The defendant in his plea doth not traverse the seisin of the plaintiffs; he gives color to their title, but sets up none in himself; further he stands in the light of a total stranger: —The long possession of the plaintiffs, and of those under whom they claimed, by deeds of sale in fee, is sufficient against the naked possession of a stranger, even if their title had originated in a disseisin.